IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


BAYVIEW LOAN SERVICING, LLC,              : No. 19 EM 2017
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
CHINA L.B. RUTLEDGE,                      :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 23rd day of March, 2017, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.